Title: To Thomas Jefferson from Bernard Moore Carter, 10 October 1824
From: Carter, Bernard Moore
To: Jefferson, Thomas


Sir—
London
Octr 10th 1824.
In your character of Rector of the University of Virginia, I beg leave to transmit to you the inclosed catalogue, of books which I entreat that that Institution will do me the honor to accept, as a trifling testimonial of the devotion which I cherish, for my native Country, and her Interests—.In making so small a contribution towards an object so highly endowed, by the ardour, and feeling, and support, of my Countrymen in general, as well as illustrated, by the Intellect, and just eclat, of its Great Founder and Friends in particular, I have only to trust, that a liberal interpretation of the motive, may in some measure suppress the regret which I, more than Others, must feel, at the insufficiency of the Act; nor can I refrain, Sir, while addressing You, to add my veneration for that imagined Presence, who hath been the Creator of this infant Hope, the tutelary Guardian of its Sanctuary—It is, indeed, “to cast a censer to the Sun to join thislittlelight, (even though administered by some of the high Priests of Literature,) to that which is already up, on the horizon of our glorious Country, and with which, the Eye, both of Liberty and Philosophy, is the more Enamoured, as of a new Planet, in a new space of Æther—I revere and worship it, with a more than pagan Idolatry—and although to this Hemisphere, its physical ray is obscured, its hallucinations on the bob of Mind and Memory, will be like the neverwaning Emanations of a Solar Noon—That this Offspring of your patriotism, this Child of your Enthusiasm, this Idol of your devotion, this fair Promise of your zeal, this lovelier Daughter of Virginia, like a wing=ed Angel “new=lighted” on her “Hills,” to scatter smiles and graces in the Land, may ever flourish, and may ever grow—that she may improve in beauty, Virtue, Truth, and Science—that her caresses may flatter, may soothe and delight you, while living, her Genius of Immortality preserve and cherish you hereafter, is the sincereand fervent prayer,! of Sir, your most=highly=respectful, & Hb. Sert.B.M.Carter. of Virginia.